     Case 5:19-cv-01489-PA-SHK Document 23 Filed 04/29/20 Page 1 of 2 Page IDJS-6
                                                                              #:160



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      PAUL HYDE, an individual,             Case No. 5:19-cv-01489-PA-SHK
11
           Plaintiff,                       [Assigned to the Hon. Percy Anderson,
12                                          Courtroom No. 9A]
                  vs.
13                                          ORDER GRANTING STIPULATION
      AEROTEK, INC., A MARYLAND             TO   DISMISS  CASE    WITH
14    CORPORATION; SMITHFIELD               PREJUDICE
      FOODS, INC., A VIRGINIA
15    CORPORATION AND DOES 1                [Stipulation Filed and Served
      THROUGH 50, INCLUSIVE,                Concurrently Herewith]
16
                  Defendants.               Complaint 06/21/2019
17                                          Trial Date: 06/02/2020
18
19
20
21
22
23
24
25
26
27
28


            [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS CASE
     Case 5:19-cv-01489-PA-SHK Document 23 Filed 04/29/20 Page 2 of 2 Page ID #:161



 1                                          ORDER
 2         The Court, having considered the Stipulation to Dismiss Case with Prejudice, and
 3    good cause appearing, hereby ORDERS THAT:
 4         1.    This case as to all defendants and all causes of action is dismissed with
 5               prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1);
 6         2.    Each party is to bear its own attorneys’ fees and costs; and
 7         3.    All future hearings are taken off calendar.
 8         IT IS SO ORDERED.
 9
10    Date: ________________
              April 29, 2020                      ________________________
                                                  Hon. Percy Anderson
11                                                United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -1-
            [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS CASE
